NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EMMANUEL LARS BREW,                             No. 18-15752

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00681-LJO-EPG

 v.
                                                MEMORANDUM*
DANIEL FEHDERAU, Deputy District
Attorney Santa Clara County; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      California state prisoner Emmanuel Lars Brew appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2000). We may affirm on any ground supported by the record. Johnson

v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

       The district court properly dismissed Brew’s DNA evidence claim as barred

by the Rooker-Feldman doctrine because Brew’s claim amounts to a forbidden “de

facto” appeal of prior state court orders or is “inextricably intertwined” with those

orders. Cooper v. Ramos, 704 F.3d 772, 777-79, 781-83 (9th Cir. 2012) (Rooker-

Feldman doctrine deprives federal district courts of jurisdiction to hear direct and

“de facto” appeals from state courts, as well as claims that are “inextricably

intertwined” with state court orders challenged in de facto appeals).

       Dismissal of Brew’s claim challenging the denial of good-time credits was

proper because Brew failed to allege facts sufficient to state a plausible claim. See

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are to be construed liberally, a plaintiff must present factual allegations sufficient

to state a plausible claim for relief).

       The district court did not abuse its discretion by denying Brew leave to file a

second amended complaint because further amendment would be futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that dismissal without leave to

amend is proper when amendment would be futile).

       We reject as without merit Brew’s contention that the magistrate judge


                                           2                                     18-15752
lacked authority to issue findings and recommendations to dismiss the first

amended complaint for failure to state a claim. See 28 U.S.C. § 636(b)(1)(B) &

(C).

       We do not consider matters not distinctly raised and argued in the opening

brief, or arguments and allegations raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                         3                                    18-15752